Adams, J.
-The application for substitution was made under sections 2572, 2573 and 2574 of the Code.
The substitution asked for contemplated, of course, the discharge of Littleton. If he had become liable to the plaintiff, as the petition avers, the plaintiff had a claim against him which was in the nature of property. The discharge of Littleton would have had the effect to deprive the plaintiff of this property. He insists, therefore, that the statute providing for the substitution of the creditor and discharge of the officer is unconstitutional. The question raised was decided in Sunberg v. Babcock, Sheriff, 61 Iowa, 601. It was held in that case that the statutory provision for the substitution of the creditor and discharge of the officer was unconstitutional. Following that case, we have to say that the judgment of the circuit court must be
Affirmed.